DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments, filed 07/29/22, have been fully considered but they are not persuasive. Applicant argues that “Lee fails to disclose, at least, subject matter regarding a memory repair controller that is to be disabled after providing repair information.” The Examiner respectfully disagrees. The repair information, disclosed by Lee, is the addresses of defective memory locations detected in the memory device. And when a defective addresse is being accessed, a redundant memory addressed is accessed instead of the defective memory address (e.g. [0007], [0019], [0037], [0071], [0074]). This is a well-known technique, in the art before the effective filing date of the claimed invention, as disclosed by Lee. Thus, by rerouting access to a defective memory location after receiving a repair information is to disable that memory location. And this process is being called every time the repair mode is being activated (e.g. [0019]-[0021], [0050]-[0051]), although it is not repeated through the disclosure of Lee.
Therefore, the Examiner maintains the prior rejection of the claims based on the aforementioned reasons. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (US2015/0098287 A1).
Claim 1: Lee discloses an apparatus comprising: a memory (e.g. item 640, fig. 6); and a memory repair controller (e.g. item combination of items 620 & 630) coupled to the memory, the memory repair controller to provide repair information (e.g. [0016], [0053]) to cause the memory to disable one or more faulty locations in the memory, wherein the memory repair controller is to be disabled after providing the repair information (e.g. items 620 & 630 are activated when the repair mode signal is activated and deactivated when the repair mode signal is deactivated – [0050]-[0051], [0059]).
  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 18, are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US2015/0098287 A1) and further in view of KO (US2019/0325976).
Claim 2: Lee teaches the apparatus of claim 1, further comprising a boot signal (e.g. [0053]).
Not explicitly taught by Lee is using an oscillator to output the boot clock signal. However, such a technique was known in the art, before the effective filing date of the claimed invention, as disclosed by KO (e.g. [0029]). Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to use any known technique to generate the boot signal taught by Lee, since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement. It has been held that where a claimed improvement on a device or apparatus is no more than "the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a).

As per claim 18, the claimed features are rejected similarly to claim 2 in view of claim 1 above.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US2015/0098287 A1).
Claim 10: Lee teach a known circuit configuration comprising a plurality of repair registers (e.g. items 210, fig. 2) each associated with a portion of the memory, wherein a memory repair controller is to provide a repair information comprising faulty row/column information to the plurality of repair registers via a daisy chain (e.g. [0015]-[0017]). Therefore, it would have been obvious to a person ordinary skill in the art, before the effective filing date of the claimed invention, to use any known circuit configuration in the teaching of Lee, since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement. It has been held that where a claimed improvement on a device or apparatus is no more than "the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a).

Allowable Subject Matter
Claims 11-17 are allowed. The following is an examiner’s statement of reasons for allowance: 
As per claims 11-17, none of the prior arts disclose or render obvious “sending a repair acknowledgment signal to a reset management circuit to cause the reset management circuit to de-assert a system reset signal to a main processor and to cause the memory repair controller to be powered down” in combination with other features claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 3-9, 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUERRIER MERANT whose telephone number is (571)270-1066. The examiner can normally be reached Monday-Friday 8:00 Am - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GUERRIER MERANT/Primary Examiner, Art Unit 2111                                                                                                                                                                                                        8/9/2022